           Case 1:19-cv-00521-LAS Document 7 Filed 06/03/19 Page 1 of 1




           lJn tbt. @nitr! $ltatts [.ourt of frlrrsl @lsimg
                                          No. l9-521
                                      Filed: June 3,2019

                                             )
 DAVIDANDREWDELL,                            )
                                             )
                       Plaintiff,            )
                                             )
           v.)
                                             )
 THE LTNITED     STATES,                     )
                                             )
                       Defendant.            )


                                           ORDER

         On April 1, 2019, plaintifl David Andrew Dell, proceedingpro se, filed his Complaint
with this Court. See generally Complaint (hereinafter "Compl."). That same day, this Court sent
plaintiff a notice of filing fee due. On April26,2019, the Court ordered plaintiffto either pay
the full filing fee or fill out the Court's application to proceed informa paupens by May 17,
2019. See Order,ECFNo.6. In that Order, the Court wamed that if plaintiff failed to either pay
the filing fee or submit an informa pauperls application, plaintiff s Complaint would be
dismissed without prejudice for failure to prosecute under Rule 41(b) ofthe Rules ofthe Court of
Federal Claims ('RCFC'). The Court has not received plaintiff s filing fee or an application to
proceed informa pauperis. As such, the Court has no choice but to DISMISS plaintifPs case
without prejudice for failure to prosecute, pursuant to RCFC 41(b). The Clerk is hereby directed
to enter judgment consistent with this Order.

       IT IS SO ORDERED.

                                                                  Loren A. Smith. Senior Judse
